UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-7761



In re:   JACK DEWHAN RANDOLPH,




                                                             Petitioner.




           On Petition for Writ of Mandamus. (CA-03-267)


Submitted:   January 7, 2005                 Decided:   January 24, 2005


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jack Dewhan Randolph, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jack   Dewhan    Randolph   filed   a   petition   for   writ   of

mandamus alleging undue delay in the district court’s ruling on his

28 U.S.C. § 2255 (2000) motion.         The district court ruled on the

motion on December 17, 2004, after Randolph filed his mandamus

petition.     Accordingly,    the   mandamus    petition   is    now   moot.

Therefore, although we grant Randolph’s motion to proceed in forma

pauperis, we deny the petition for mandamus relief.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           PETITION DENIED




                                    - 2 -